DETAILED ACTION

Status of the Application
	In response filed on April 15, 2022, the Applicant amended claims 1, 2, 4, 5, 7, 8, 15, and 17.  Claims 1-20 are pending and currently under consideration for patentability.

Priority
	The instant application has a filing date of May 22, 2020 and does not claim for the benefit of a prior-filed application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. No arguments have been provided. The rejections of claims 1-20 under 35 U.S.C. 101 have been maintained.

	Applicant’s arguments, with respect to the rejection of amended claims 1, 8, and 15 under 35 U.S.C. 103 have been considered, but are not persuasive. Veettil does teach the added claim language. Please refer to the rejection below for specific citations.  
	
	
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-7 is/are drawn to methods (i.e., a process), claim(s) 8-14 is/are drawn to devices (i.e., a machine/manufacture), and claim(s) 15-20 is/are drawn to non-transitory media (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 15) recites/describes the following steps; 
receiving an agreement of the customer to join a rewards program in exchange for sharing data associated with items purchased by the customer; 
receiving and based on the customer joining the rewards program, item data identifying an item, of a plurality of items, placed in a shopping cart by the customer and customer data identifying the customer, 
receiving rewards data identifying rewards associated with a plurality of items; 
processing the item data, the rewards data, and the customer data, with a learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item: 
perform an action associated with utilizing the predicted value as the reward for purchasing the item or another item; 
providing data identifying the reward


 

These steps, under its broadest reasonable interpretation, describe or set-forth receiving data (an item in a user’s shopping cart, user data, reward data) and processing the data using a model to determine a reward value based on a need to sell the item and a likelihood the customer will purchase the item and performing an action (i.e., generating an offer with the offer value) and providing the reward to the user, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions such as an advertising, marketing or sales activity or behavior. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“by a device…by the device” (claim 1)
“a device, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to” (claim 8)
“a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to” (claim 15)
“from a client device associated with a customer…providing…to the client device” (claims 1, 8, and 15)
“a machine learning model” (claims 1, 4, 5, 8, 11, 14, 15, and 17)
“an automated action “ (claims 1, 8, and 15)

The requirement to execute the claimed steps/functions “by a device…by the device” (claim 1) and/or “a device, comprising: one or more memories; and one or more processors, coupled to  the one or more memories, configured to” (claim 8) and/or “a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to” (claim 15) and/or “an automated action “ (claims 1, 8, and 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “receiving…from a client device associated with a customer…providing…to the client device” (claims 1, 8, and 15) and/or “a machine learning model” (claims 1, 4, 5, 8, 11, 14, 15, and 17) and/or “an automated action “ (claims 1, 8, and 15) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where information is received from computers and provided to computers and wherein statistical correlations/models were learned by machines as opposed to using pen and paper. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited element(s) of “receiving an agreement of the customer to join a rewards program in exchange for sharing data associated with items purchased by the customer; receiving and based on the customer joining the rewards program, item data identifying an item, of a plurality of items, placed in a shopping cart by the customer and customer data identifying the customer, receiving rewards data identifying rewards associated with a plurality of items” even if they were considered to be “additional elements” (which the Examiner contents they are not, would simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea;). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited element(s) do would be deemed “extra-solution” because this information is required in any implementation of the claimed idea, and because receiving data (even electronic data from user devices) has long been held to be insignificant pre-solution activity. This/these limitation(s) do/does would not impose any meaningful limits on practicing the abstract idea, and therefore do/does would not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited element(s) of “perform an action associated with utilizing the predicted value as the reward for purchasing the item or another item” (e.g., generate data identifying the determined reward value) and “providing data identifying the reward” even if they were considered to be “additional elements” (which the Examiner contents they are not, would simply append insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity, such as outputting a determined result, in conjunction with an abstract idea;). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited element(s) would be deemed “extra-solution” because outputting a result (e.g., an indication of the data identifying the determined reward value) has long been held to be insignificant post-solution activity. This/these limitation(s) do/does would not impose any meaningful limits on practicing the abstract idea, and therefore do/does would not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2, 3, 7, 9, 10, 12, 13, 16, and 18-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 7, 9, 10, 12, 13, 16, and 18-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “by a device…by the device” (claim 1) and/or “a device, comprising: one or more memories; and one or more processors, coupled to  the one or more memories, configured to” (claim 8) and/or “a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to” (claim 15) and/or “an automated action “ (claims 1, 8, and 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of  “receiving…from a client device associated with a customer…providing…to the client device” (claims 1, 8, and 15) and/or “a machine learning model” (claims 1, 4, 5, 8, 11, 14, 15, and 17) and/or “an automated action “ (claims 1, 8, and 15) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited element(s) of “receiving an agreement of the customer to join a rewards program in exchange for sharing data associated with items purchased by the customer; receiving and based on the customer joining the rewards program, item data identifying an item, of a plurality of items, placed in a shopping cart by the customer and customer data identifying the customer, receiving rewards data identifying rewards associated with a plurality of items” and/or “perform an action associated with utilizing the predicted value as the reward for purchasing the item or another item” (e.g., generate data identifying the determined reward value) and “providing data identifying the reward” even if they were considered to be “additional elements” (which the Examiner contents they are not, simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of digital advertising. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Official Notice that these limitations were well-understood, routine, and conventional at the effective filing date of the claimed invention.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2, 3, 7, 9, 10, 12, 13, 16, and 18-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 7, 9, 10, 12, 13, 16, and 18-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 2, 4-6, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyibi (U.S. PG Pub No. 2013/0073405, March 21, 2013 - hereinafter "Ariyibi”) in view of Lavu et al. (U.S. PG Pub No. 2016/0283925 September 29, 2016 - hereinafter "Lavu”) in view of Veettil (U.S. PG Pub No. 2021/0295364, September 23, 2021 - hereinafter "Veettil”)

With respect to claim 1, Ariyibi teaches a method, comprising:
receiving, by a device and from a client device associated with a customer, an agreement of the customer to join a rewards program in exchange for sharing data associated with items purchased by the customer; ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information…while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards”, [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0033]-[0034] “offering an enhances in-store experience…portal…message to the customer’s mobile device offering personalized service based on the applicable loyalty program…customer may then respond…approving…the offer…authorizing sharing of her customer profile information”, [0027]) 
receiving, by the device, and based on the customer joining the rewards program, item data identifying an item, of a plurality of items, placed in a shopping cart by the customer  ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience… while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards” – therefore the server receives, by the device and based on the customer joining the rewards program, user’s in-store shopping activities, [0025] “as the customer moves through the store…keep a record of which…items held user interest…used to updated the customer’s profile on the CEM database”,  [0047] “displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected” [0038])
and customer data identifying the customer, ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information” – therefore the server receives customer data identifying the customer based on the customer joining the rewards program, [0046] customer may access (and therefore provide data) via their mobile device (i.e., “the client device”), [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0004]-[0007] & [0022] & [0024] & [0027] the user is issued an identifier (customer data) and this is received by the server based on the customer joining the rewards program )
receiving, by the device, rewards data identifying rewards associated with a plurality of items; ([0007] & [0028]-[0029] & [0040]-[0041])
and perform an automated action associated with utilizing the a reward for purchasing the item or another item; ([0044]-[0047] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…discounts information and benefits relevant to the customer…displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected”)
and providing, by the device and to the client device, data identifying the reward ([0044] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041])
Although Ariyibi discloses the backend system tracking item identifying data for items placed in the customer’s shopping cart from a client device (e.g., their smart shopping cart), Ariyibi does not appear to disclose an embodiment wherein this item identifying data is received from “the client device” (e.g., the user’s mobile device). Furthermore, although Ariyibi discloses providing personalized rewards/discounts to the user based on their shopping profile (e.g., items they have selected and/or purchased and/or shown interest in), Ariyibi does not explicitly disclose use of a trained model to determine a value for the reward. Finally, although Ariyibi discloses providing, by the device (e.g., server) data identifying a customized reward/discount to a client device (e.g., their smart shopping cart), Ariyibi does not appear to disclose wherein this data is sent to “the client device” (e.g., the user’s mobile device). Ariyibi does not appear to disclose,
receiving from the client device, data identifying an item placed in a shopping cart by the customer
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
utilizing the predicted value as the reward for purchasing the item or another item
providing, by the device and to the client device, data identifying the reward
However, Lavu discloses 
receiving from the client device, data identifying an item, of a plurality of items, placed in a shopping cart by the customer ([0021] & [0080]-[0081] & [0085]-[0086] server/store-computer receives data identifying an item, of a plurality of items, placed in a shopping cart by the customer from the user’s mobile device )
providing, by the device and to the client device, data identifying the reward ([0062]-[0063] & [0082]-[0084] & [0094] & [0099] personalized loyalty rewards/offers automatically sent to the user’s mobile device while in-store and based on contents of the user’s shopping cart) 
Lavu suggests it is advantageous to include receiving from the client device, data identifying an item, of a plurality of items, placed in a shopping cart by the customer and providing, by the device and to the client device, data identifying the reward, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart and to present them with customized reward/discount/loyalty information ([0021] & [0081] & [0085],  
[0062]-[0063] & [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ariyibi to include receiving from the client device, data identifying an item, of a plurality of items, placed in a shopping cart by the customer and providing, by the device and to the client device, as taught by Lavu, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart and to present them with customized reward/discount/loyalty information 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user’s mobile device of Lavu for the smart-cart display of Ariyibi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Ariyibi and Lavu disclose providing personalized rewards/discounts to the user based on their profile and contents of their cart, neither disclose use of a machine learning model to determine a value for the reward. Ariyibi does not appear to disclose,
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item 
utilizing the predicted value as the reward for purchasing the item or another item
However, Veettil discloses 
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item ([0014]-[0015] “characterize a user’s purchase intent for a particular transaction at a merchant…create a custom promotional offer based on…intent that includes discounts and/or rewards associated with particular products…primary product that the user intends to purchase from a set of available products…analyze historical sales data and user demographic data” – therefore the system processes the item data, reward data and customer data (e.g., demographics) as part of determining the custom offer/reward/discount, [0026]-[0027] rewards/discounts based on a need to sell the item, [0035]-[0043] “regression analysis…artificial intelligence, and/or machine learning…to historical sales data….correlation between purchase…compile correlations…multi-order product intent model…can leverage…during the dynamic offer generation process according to purchase probability and/or propensity” - based on a likelihood that the customer will purchase the item and with a machine learning model, [0049]-[0054] “historical sales…products purchased…promotional offers and/or discounts used…demographic data…implements statistical methods…regression analysis…machine learning to derive correlations…groups of products purchased…infer…purchase intent…dynamic offer generation process based on the predicted intent…set of basket characteristics…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”, [0077],  [0084]-[0085])
utilizing the predicted value as the reward for purchasing the item or another item ([0017]-[0018] “dynamic offer generation…calculate and display…rewards…redeemable upon purchase of the primary product and a particular secondary product”, [0049]-[0055], [0077], [0084]-[0085])
Veettil suggests it is advantageous to include processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, and utilizing the predicted value as the reward for purchasing the item or another item, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Arivibi in view of Lavu to include processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, and utilizing the predicted value as the reward for purchasing the item or another item, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the method of Arivibi in view of Lavu to include processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, and utilizing the predicted value as the reward for purchasing the item or another item. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.



With respect to claim 2, Ariyibi, Lavu, and Veettil teach the method of claim 1. Ariyibi does not appear to disclose,
wherein the item data is received based on: a shelf sensor wirelessly communicating  first data, indicating that the item has been removed from a shelf, to the client device, 
and a shopping cart sensor wirelessly communicating second data, indicating that the item has been placed in the shopping cart, to the client device
However, this language amounts to descriptions of steps/functions performed external to the scope of the claimed method, and these steps/functions do not functionally relate to, or affect, any of the steps of the claimed method. The claimed method merely requires the device to receive the data from the client device. The device would receive this data from the client device in the same way, regardless of how the client device previously obtained this information. As such, this descriptive material is merits not patentable weight, and cannot result in a patentable distinction over the cited prior art.

For the sake of expediting prosecution, Examiner notes that prior art reference Nemati (cited at the end of this action) discloses these limitations (Fig 3 and various other location).


With respect to claim 4, Ariyibi, Lavu, and Veettil teach the method of claim 1. Ariyibi further  discloses,
wherein processing the item data, the rewards data, and the customer data …to perform the automated action comprises…cause, a server device associated with a financial institution managing a transaction card associated with the customer, to automatically provide the reward to the transaction card ([0004]-[0005]& [0022] & [0026]-[0029] & [0031] & [0040]-[0041] user’s card/credit card may include multiple rfid tags and may be a “smart” transaction card and the card may be encoded with the user’s loyalty CLSI which may be communicated with the POS to enable loyalty discounts to be redeemed during a purchase – therefore the discounts/rewards are provided “to the transaction card” per a BRI consistent with Applicant’s own specification and the description of automatically providing the reward “to the transaction card” found within Applicant’s specification, [0026] &  [0029] card may be credit card and therefore the server is “associated with a financial institution managing a transaction card” – Examiner notes that the “processing…with the machine learning model…comprises: processing…with a machine learning model” was already taught above with the combination of references in  claim 1)


With respect to claim 5, Ariyibi, Lavu, and Veettil teach the method of claim 1. Ariyibi does not appear to disclose,
further comprising retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased
However, Veettil discloses 
further comprising retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased ([0055]-[0056] “repeating this process for each product and reward select by the user over time…can modify…customize the generic intent model…based on the user’s particular propensity”, [0052]-[0054] “…as the user selects and discards rewards offer to her…over time that the user selected……statistical analysis, regression, and/or artificial intelligence…learn purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”)
Veettil suggests it is advantageous to include further comprising retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Arivibi in view of Lavu to include further comprising retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the method of Arivibi in view of Lavu to include retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.
.
With respect to claim 8, Ariyibi teaches a device, comprising:
one or more memories; ([0027] & [0032] software running on server)
 and one or more processors, coupled to the one or more memories, configured to: ([0027] & [0032] software running on server)
receive, from a client device associated with a customer, an agreement of the customer to join a rewards program in exchange for sharing data associated with items purchased by the customer; ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information…while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards”, [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0033]-[0034] “offering an enhances in-store experience…portal…message to the customer’s mobile device offering personalized service based on the applicable loyalty program…customer may then respond…approving…the offer…authorizing sharing of her customer profile information”, [0027])
receive, based on the customer joining the rewards program, item data identifying an item placed in a shopping cart by the customer and customer ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience… while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards” – therefore the server receives, by the device and based on the customer joining the rewards program, user’s in-store shopping activities, [0025] “as the customer moves through the store…keep a record of which…items held user interest…used to updated the customer’s profile on the CEM database”,  [0047] “displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected” [0038])
and customer data identifying the customer, ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information” – therefore the server receives customer data identifying the customer based on the customer joining the rewards program, [0046] customer may access (and therefore provide data) via their mobile device (i.e., “the client device”), [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0004]-[0007] & [0022] & [0024] & [0027] the user is issued an identifier (customer data) and this is received by the server based on the customer joining the rewards program )
receive rewards data identifying rewards associated with a plurality of items; ([0007] & [0028]-[0029] & [0040]-[0041])
perform an automated action associated with utilizing the a reward ([0044]-[0047] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…discounts information and benefits relevant to the customer…displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected”)
and cause the reward to be applied to a transaction card associated with the customer  ([0004]-[0005]& [0022] & [0026]-[0029] & [0031] & [0040]-[0041] user’s card/credit card may include multiple rfid tags and may be a “smart” transaction card and the card may be encoded with the user’s loyalty CLSI which may be communicated with the POS to enable loyalty discounts to be redeemed during a purchase – therefore the discounts/rewards are applied “to a transaction card associated with the customer” per a BRI consistent with Applicant’s own specification and the description of causing the reward “to be applied to a transaction card” found within Applicant’s specification)
Although Ariyibi discloses the backend system tracking item identifying data for items placed in the customer’s shopping cart from a client device (e.g., their smart shopping cart), Ariyibi does not appear to disclose an embodiment wherein this item identifying data is received from “the client device” (e.g., the user’s mobile device). Furthermore, although Ariyibi discloses providing personalized rewards/discounts to the user based on their shopping profile (e.g., items they have selected and/or purchased and/or shown interest in), Ariyibi does not explicitly disclose use of a trained model to determine a value for the reward. Ariyibi does not appear to disclose,
receiving from the client device, data identifying an item placed in a shopping cart by the customer
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
utilizing the predicted value as the reward 
However, Lavu discloses 
receiving from the client device, data identifying an item placed in a shopping cart by the customer ([0021] & [0080]-[0081] & [0085]-[0086] server/store-computer receives data identifying an item, of a plurality of items, placed in a shopping cart by the customer from the user’s mobile device )
Lavu suggests it is advantageous to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart ([0021] & [0081] & [0085],  
[0062]-[0063] & [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ariyibi to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, as taught by Lavu, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user’s mobile device of Lavu for the smart-cart display of Ariyibi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Ariyibi and Lavu disclose providing personalized rewards/discounts to the user based on their profile and contents of their cart, neither disclose use of a machine learning model to determine a value for the reward. Ariyibi does not appear to disclose,
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item 
utilizing the predicted value as the reward
However, Veettil discloses 
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item ([0014]-[0015] “characterize a user’s purchase intent for a particular transaction at a merchant…create a custom promotional offer based on…intent that includes discounts and/or rewards associated with particular products…primary product that the user intends to purchase from a set of available products…analyze historical sales data and user demographic data” – therefore the system processes the item data, reward data and customer data (e.g., demographics) as part of determining the custom offer/reward/discount, [0026]-[0027] rewards/discounts based on a need to sell the item, [0035]-[0043] “regression analysis…artificial intelligence, and/or machine learning…to historical sales data….correlation between purchase…compile correlations…multi-order product intent model…can leverage…during the dynamic offer generation process according to purchase probability and/or propensity” - based on a likelihood that the customer will purchase the item and with a machine learning model, [0049]-[0054] “historical sales…products purchased…promotional offers and/or discounts used…demographic data…implements statistical methods…regression analysis…machine learning to derive correlations…groups of products purchased…infer…purchase intent…dynamic offer generation process based on the predicted intent…set of basket characteristics…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”, [0077],  [0084]-[0085])
utilizing the predicted value as the reward ([0017]-[0018] “dynamic offer generation…calculate and display…rewards…redeemable upon purchase of the primary product and a particular secondary product”, [0049]-[0055], [0077], [0084]-[0085])
Veettil suggests it is advantageous to include processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, and utilizing the predicted value as the reward, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, and utilizing the predicted value as the reward, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, and utilizing the predicted value as the reward. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.


With respect to claim 10, Ariyibi, Lavu, and Veettil teach the device of claim 8. Ariyibi does not appear to disclose,
wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; 
and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item, wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device
However, Veettil discloses 
wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; ([0024] “purchase frequency…combinations of products that have been purchased concurrently”, [0036]-[0038], [0051]-[0053])
and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device ([0014] & [0016] & [0112] & Fig 1 and Fig 5 remote server associated with merchant may use the relationship/pattern data and the promotion generation may occur at the remote server , [0036]-[0038], [0051]-[0053] – Examiner notes the phrase “wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device” is given no patentable weight as it describes an intended use of the information by the server, which is not part of the claimed device, and therefore this phrase cannot result in a patentable distinction over the prior art)
Veettil suggests it is advantageous to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item, wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item, wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
	Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item, wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client devic. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.


With respect to claim 11, Ariyibi, Lavu, and Veettil teach the device of claim 8. Ariyibi does not appear to disclose,
wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; 
receive historical rewards data identifying historical rewards associated with the plurality of items; 
receive historical customer data identifying historical customers; 
and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data
However, Veettil discloses 
wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; ([0048]-[0054] “individual products purchased…set of basket characteristics…over time…record product characteristics…that the user selected…typical spending habits…learn purchase habits”)
receive historical rewards data identifying historical rewards associated with the plurality of items; ([0048]-[0054] “historical sales data…any promotional offers and/or discounts used for each transaction…as the user selects and discards rewards offer to her…over time that the user selected……learn purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”)
receive historical customer data identifying historical customers ([0048]-[0054] “historical demographic data…compile…into a general customer model…”)
and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data ([0048]-[0054] “historical sales data…any promotional offers and/or discounts used for each transaction…as the user selects and discards rewards offer to her…over time that the user selected……statistical analysis, regression, and/or artificial intelligence…learn purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”)
Veettil suggests it is advantageous to include wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; receive historical rewards data identifying historical rewards associated with the plurality of items; receive historical customer data identifying historical customers; and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; receive historical rewards data identifying historical rewards associated with the plurality of items; receive historical customer data identifying historical customers; and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
	Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; receive historical rewards data identifying historical rewards associated with the plurality of items; receive historical customer data identifying historical customers; and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.


With respect to claim 12, Ariyibi teaches the device of claim 8;
wherein the one or more processors are further configured to: determine spending patterns associated with the customer based on the item data; ( [0003] “learn a customer’s preferences…anticipating individual preferences and offering customized discounts”,  [0037]-[0041] browsing/transaction data used to determine customer preferences (i.e., spending patterns),  [0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”)
and provide, to a server device associated with a merchant of the item, data identifying the spending patterns associated with the customer, ([0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041])
wherein the spending patterns enable the server device to generate a promotion for the customer and to provide data identifying the promotion to the client device ([0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041]) – Examiner notes this phrase is given no patentable weight as it describes an intended use of the information by the server, which is not part of the claimed device, and therefore this phrase cannot result in a patentable distinction over the prior art

Examiner notes that Veettil also discloses this limitation at [0023] and [0037]-[0038] & [0052]-[0053] and [0014] & [0016] & [0112] & Fig 1 and Fig 5 remote server associated with merchant may use the relationship/pattern data and the promotion generation may occur at the remote server 


With respect to claim 13, Ariyibi, Lavu, and Veettil teach the device of claim 8. Ariyibi does not appear to disclose,
wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item
However, Veettil discloses 
wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item ([0031] & [0033]  item category is a “description of the item”, [0037] “descriptions of products in the set of products”)
Veettil suggests it is advantageous to include wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
	Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.


With respect to claim 15, Arivibi teaches a non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to: ([0027] & [0032] software running on server) 
receive, from a client device associated with a customer, an agreement of the customer to join a rewards program in exchange for sharing data associated with items purchased by the customer; ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information…while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards”, [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0033]-[0034] “offering an enhances in-store experience…portal…message to the customer’s mobile device offering personalized service based on the applicable loyalty program…customer may then respond…approving…the offer…authorizing sharing of her customer profile information”, [0027])
receive, based on the customer joining the rewards program, item data identifying an item placed in a shopping cart by the customer([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience… while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards” – therefore the server receives, by the device and based on the customer joining the rewards program, user’s in-store shopping activities, [0025] “as the customer moves through the store…keep a record of which…items held user interest…used to updated the customer’s profile on the CEM database”,  [0047] “displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected” [0038])
 and customer data identifying the customer; ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information” – therefore the server receives customer data identifying the customer based on the customer joining the rewards program, [0046] customer may access (and therefore provide data) via their mobile device (i.e., “the client device”), [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0004]-[0007] & [0022] & [0024] & [0027] the user is issued an identifier (customer data) and this is received by the server based on the customer joining the rewards program )
receive rewards data identifying rewards associated with a plurality of items; ([0007] & [0028]-[0029] & [0040]-[0041])
and perform an automated action associated with utilizing a reward, ([0044]-[0047] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…discounts information and benefits relevant to the customer…displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected”)
Although Ariyibi discloses the backend system tracking item identifying data for items placed in the customer’s shopping cart from a client device (e.g., their smart shopping cart), Ariyibi does not appear to disclose an embodiment wherein this item identifying data is received from “the client device” (e.g., the user’s mobile device). Furthermore, although Ariyibi discloses providing personalized rewards/discounts to the user based on their shopping profile (e.g., items they have selected and/or purchased and/or shown interest in), Ariyibi does not explicitly disclose use of a trained model to determine a value for the reward. Ariyibi does not appear to disclose,
receiving from the client device, data identifying an item placed in a shopping cart by the customer
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
utilizing the predicted value as the reward 
retrain the machine learning model after the customer purchases the item based on the item data, and the customer data
However, Lavu discloses 
receiving from the client device, data identifying an item placed in a shopping cart by the customer ([0021] & [0080]-[0081] & [0085]-[0086] server/store-computer receives data identifying an item, of a plurality of items, placed in a shopping cart by the customer from the user’s mobile device )
Lavu suggests it is advantageous to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart ([0021] & [0081] & [0085], [0062]-[0063] & [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Ariyibi to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, as taught by Lavu, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user’s mobile device of Lavu for the smart-cart display of Ariyibi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Ariyibi and Lavu disclose providing personalized rewards/discounts to the user based on their profile and contents of their cart, neither disclose use of a machine learning model to determine a value for the reward. Ariyibi does not appear to disclose,
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item 
utilizing the predicted value as the reward
retrain the machine learning model after the customer purchases the item based on the item data, and the customer data
However, Veettil discloses 
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item ([0014]-[0015] “characterize a user’s purchase intent for a particular transaction at a merchant…create a custom promotional offer based on…intent that includes discounts and/or rewards associated with particular products…primary product that the user intends to purchase from a set of available products…analyze historical sales data and user demographic data” – therefore the system processes the item data, reward data and customer data (e.g., demographics) as part of determining the custom offer/reward/discount, [0026]-[0027] rewards/discounts based on a need to sell the item, [0035]-[0043] “regression analysis…artificial intelligence, and/or machine learning…to historical sales data….correlation between purchase…compile correlations…multi-order product intent model…can leverage…during the dynamic offer generation process according to purchase probability and/or propensity” - based on a likelihood that the customer will purchase the item and with a machine learning model, [0049]-[0054] “historical sales…products purchased…promotional offers and/or discounts used…demographic data…implements statistical methods…regression analysis…machine learning to derive correlations…groups of products purchased…infer…purchase intent…dynamic offer generation process based on the predicted intent…set of basket characteristics…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”, [0077],  [0084]-[0085])
utilizing the predicted value as the reward ([0017]-[0018] “dynamic offer generation…calculate and display…rewards…redeemable upon purchase of the primary product and a particular secondary product”, [0049]-[0055], [0077], [0084]-[0085])
retrain the machine learning model after the customer purchases the item based on the item data, and the customer data ([0055]-[0056] “repeating this process for each product and reward select by the user over time…can modify…customize the generic intent model…based on the user’s particular propensity”, [0052]-[0054] “…as the user selects and discards rewards offer to her…over time that the user selected……statistical analysis, regression, and/or artificial intelligence…learn purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”)
Veettil suggests it is advantageous to include processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, utilizing the predicted value as the reward, and retraining the machine learning model after the customer purchases the item based on the item data, and the customer data because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media of Arivibi in view of Lavu to include instructions for processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, utilizing the predicted value as the reward, and retraining the machine learning model after the customer purchases the item based on the item data, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include instructions for processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, utilizing the predicted value as the reward, and retraining the machine learning model after the customer purchases the item based on the item data. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.

With respect to claim 17, Arivibi teaches the medium of claim 15;
wherein the one or more instructions, that cause the one or more processors to process the item data, the rewards data, and the customer data, with the machine learning model, to perform the automated action, cause the one or more processors to cause a server device, associated with a financial institution managing a transaction card associated with the customer, to automatically provide the reward to the transaction card ([0004]-[0005]& [0022] & [0026]-[0029] & [0031] & [0040]-[0041] user’s card/credit card may include multiple rfid tags and may be a “smart” transaction card and the card may be encoded with the user’s loyalty CLSI which may be communicated with the POS to enable loyalty discounts to be redeemed during a purchase – therefore the discounts/rewards are provided “to the transaction card” per a BRI consistent with Applicant’s own specification and the description of automatically providing the reward “to the transaction card” found within Applicant’s specification, [0026] &  [0029] card may be credit card and therefore the server is “associated with a financial institution managing a transaction card” – Examiner notes that the “processing…with the machine learning model” was already taught above with the combination of references in  claim 15)


With respect to claims 6 and 18, Ariyibi teaches the method of claim 1 and the medium of claim 15;
further comprising: determining spending patterns associated with the customer based on the item data; ( [0003] “learn a customer’s preferences…anticipating individual preferences and offering customized discounts”,  [0037]-[0041] browsing/transaction data used to determine customer preferences (i.e., spending patterns),  [0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”)
modifying the reward based on the spending patterns and to generate a modified reward; ([0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”)
and providing data identifying the modified reward to the client device ([0044] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041])


Examiner notes that Veettil also discloses this limitation at [0023] and [0037]-[0038] & [0052]-[0053].

With respect to claims 9 and 19, Ariyibi, Lavu, and Veettil teach the device of claim 8 and the medium of claim 15. Ariyibi teaches 
provide data identifying the promotion to the client device ([0044] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041] – Examiner notes that combination with Lavu above in claim 1 already teaches providing to the client device)
Ariyibi does not appear to disclose,
wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; 
generate a promotion for the other item based on the relationship between the item and the other item;
However, Veettil discloses 
wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items;  ([0024] “purchase frequency…combinations of products that have been purchased concurrently”, [0036]-[0038], [0051]-[0053])
generate a promotion for the other item based on the relationship between the item and the other item; ([0035]-[0038] based at least in part of transaction history and combinations of products sold together, [0051]-[0053])
Veettil suggests it is advantageous to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items, and generate a promotion for the other item based on the relationship between the item and the other item, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items, and generate a promotion for the other item based on the relationship between the item and the other item, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
	Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items, and generate a promotion for the other item based on the relationship between the item and the other item. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.

With respect to claim 20, Ariyibi, Lavu, and Veettil teach the medium of claim 15. Ariyibi teaches 
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine spending patterns associated with the customer based on the item data; ([0003] “learn a customer’s preferences…anticipating individual preferences and offering customized discounts”,  [0037]-[0041] browsing/transaction data used to determine customer preferences (i.e., spending patterns),  [0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”)
generate a promotion for the customer based on the spending patterns associated with the customer; ([0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041])
provide data identifying the promotion to the client device ([0044] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041] – Examiner notes that combination with Lavu above in claim 1 already teaches providing to the client device)

Examiner notes that Veettil also discloses this limitation at [0023] and [0037]-[0038] & [0052]-[0053].





	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyibi in view of Lavu in view of Veettil, as applied to claims 1 and 15 above, and further in view of Moreau (U.S. PG Pub No.2017/0228811 August 10, 2017 - hereinafter "Moreau”)

With respect to claims 3 and 16, Ariyibi, Lavu, and Veettil teach the method of claim 1 and the medium of claim 15. Ariyibi does not appear to disclose,
wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source
However, Moreau discloses 
wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source ([0074] crawling a data source associated with items may be used to identify/receive rewards associated with the items)
Moreau suggests it is advantageous to include wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source, because doing so can provide an efficient and automated mechanism to obtain relevant rewards ([0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium device of Arivibi in view of Lavu in view of Veettil to include wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source, as taught by Moreau, because doing so can provide an efficient and automated mechanism to obtain relevant rewards
Furthermore, as in Moreau, it was within the capabilities of one of ordinary skill in the art to modify the method and medium of Arivibi in view of Lavu in view of Veettil to include wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source. Furthermore, as in Moreau, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would provide an efficient and automated mechanism to obtain relevant rewards, as is needed in Arivibi.

Examiner notes that prior art reference Regmi (cited at the end of this action) also discloses this limitation at [0107] and prior art reference Vangala (cited at the end of this action) also discloses this limitation at [0097])




	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyibi in view of Lavu in view of Veettil, as applied to claim 1 above, and further in view of Lissick et al. (U.S. PG Pub No. 2020/0314598 October 1, 2020 - hereinafter "Lissick”)

With respect to claim 7, Ariyibi, Lavu, and Veettil teach the method of claim 1. Ariyibi does not appear to disclose,
generating a map of item locations based on the item data and location information associated with the client device
However, Lissick discloses 
generating a map of item locations based on the item data and location information associated with the client device ([0025] & [0009] and Fig 3A generating a map of item locations based on the item data and location information associated with the client device)
Lissick suggests it is advantageous to include generating a map of item locations based on the item data and location information associated with the client device, because doing so can further enable the merchant to understand where customers tend to go within their store and which products they interact with and further to make sure products are in the right location ([0025] & [0009] and Fig 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Arivibi in view of Lavu in view of Veettil to include generating a map of item locations based on the item data and location information associated with the client device, as taught by Lissick, because doing so can further enable the merchant to understand where customers tend to go within their store and which products they interact with and further to make sure products are in the right location.



	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyibi in view of Lavu in view of Veettil, as applied to claim 1 above, and further in view of Smith et al. (U.S. PG Pub No. 2019/0272557 September 5, 2019 - hereinafter "Smith”)


With respect to claim 14, Ariyibi, Lavu, and Veettil teach the device of claim 8. Ariyibi does not appear to disclose,
wherein the machine learning model includes one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model
However, Smith discloses 
wherein the machine learning model includes one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model ([0011] & [0019] & [0021] & [0038] & [0061])
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the type of machine learning model (which includes one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model) of Smith for the machine learning model in the combination of Ariyibi, Lavu, and Veettil. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.





Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Nemati et al. (U.S. PG Pub No. 2020/0034812, January 30, 2020) teaches wherein the item data is received based on: a shelf sensor wirelessly communicating  first data, indicating that the item has been removed from a shelf, to the client device, and a shopping cart sensor wirelessly communicating second data, indicating that the item has been placed in the shopping cart, to the client device (Fig 3 and various other locations)





Regmi et al. (U.S. PG Pub No. 2009/0271275, October 29, 2009) teaches wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source ([0107])

Reichert (U.S. PG Pub No. 2015/0278849, October 1, 2015) teaches analyzing user data and reward data and item data to determine dynamic/personalized promotions/rewards/discounts and using a machine learning model including one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network mode ([0011]-[0012])

Vangala et al. (U.S. PG Pub No. 2017/0068982, March 9, 2017) teaches analyzing user data and reward data and item data to determine dynamic/personalized promotions/rewards/discounts and using a machine learning model including one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network mode ([0080]) and wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source ([0097])

Singh et al. (U.S. PG Pub No. 2018/0197197, July 12, 2018) teaches claims 2-3, 12, and 20.

O’Sghea et al. (U.S. PG Pub No. 2005/0149391) teaches claims 2-3, 12, and 20.


	Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621